Citation Nr: 1107032	
Decision Date: 02/22/11    Archive Date: 03/04/11

DOCKET NO.  09-26 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to an apportionment of the Veteran's compensation 
benefits on behalf of the Veteran's two minor children.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel




INTRODUCTION

The Veteran served on active duty from August 1967 to May 1970.

This matter comes to the Board of Veterans' Appeals (Board) from 
an October 2008 determination of a Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the appellant's claim for 
apportionment.  The appellant filed a notice of disagreement in 
November 2008, a statement of the case was issued in June 2009, 
and a substantive appeal was received in July 2009.  This is a 
contested claim.


FINDINGS OF FACT

1.  The Veteran receives service-connected compensation at the 60 
percent rate.

2.  The Veteran is reasonably discharging his responsibility for 
the support of his children residing with the appellant and 
special circumstances are not shown to exist to otherwise warrant 
an apportionment of the Veteran's compensation.


CONCLUSION OF LAW

The criteria for an apportionment of the Veteran's VA 
compensation benefits on behalf of the Veteran's children have 
not been met.  38 U.S.C.A. § 5307(a) (2) (West 2002); 38 C.F.R. 
§§ 3.450, 3.451 (2010).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  This made 
several amendments to the law governing certain VA claims, to 
include redefining VA's duty to assist and notification 
obligations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  However, 
it does not appear that these changes are applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 Vet. 
App. 132 (2002).  In Barger, the United States Court of Appeals 
for Veterans Claims (Court) held that the VCAA, with its expanded 
duties, is not applicable to cases involving the waiver of 
recovery of overpayment claims, pointing out that the statute at 
issue in such cases was not found in Title 38, United States 
Code, Chapter 51 (i.e., the laws changed by VCAA).  Similarly, 
the statute at issue in this matter is not found in Chapter 51 
(rather, in Chapter 53).

In addition, the Board notes that the VCAA, does not apply to 
decisions regarding how benefits are paid.  Sims v. Nicholson, 19 
Vet. App. 453, 456 (2006).  An apportionment decision involves 
deciding how existing benefits are to be paid; thus, under Sims, 
the VCAA is not applicable to this claim and will not be further 
addressed.

The Board also finds that the contested claims procedures 
codified at 38 U.S.C.A. § 7105A(b) and 38 C.F.R. §§ 19.100 
through 19.102 and 20.500 through 20.504 have been substantially 
complied with.  That is, the RO has provided both the appellant 
and the Veteran with notice of the action taken with respect to 
the claims.  They have both been provided with notice of the 
Decision to deny an apportionment to the appellant on behalf of 
her children.  The contested claims procedures have been 
substantially complied with.  

Criteria & Analysis

Generally, all or any part of a veteran's compensation may be 
apportioned on behalf of a spouse and children if the veteran is 
not residing with the spouse and children, and the veteran is not 
reasonably discharging his or her responsibility for the spouse's 
and/or the children's support.  See 38 U.S.C.A. § 5307(a); 38 
C.F.R. § 3.450(a).

For cases in which hardship is shown to exist, compensation may 
be specially apportioned between the veteran and his dependents 
on the basis of the facts in the individual case as long as it 
does not cause undue hardship to the other persons in interest.  
In determining the basis for "special" apportionment, 
consideration is to be given to such factors as the amount of VA 
benefits payable, other income and resources of the veteran and 
of those dependents on whose behalf the apportionment is claimed, 
and the special needs of the veteran, his dependents and the 
apportionment claimants.  Ordinarily, apportionment of more than 
50 percent of the veteran's benefits would constitute undue 
hardship on him while apportionment of less than 20 percent of 
his benefits would not provide a reasonable amount for any 
apportionee.  See 38 C.F.R. § 3.451.  The special apportionment 
was apparently designed to provide for an apportionment in 
situations where a veteran is reasonably discharging his 
responsibility for the support of any claimant who might be 
entitled to a "general" apportionment, but special 
circumstances exist which warrant giving "dependents" 
additional support.  See, e. g., Vet. Reg. No. 6(c), Instruction 
No. 2, VI (Oct. 1934); cf. Vet. Reg. No. 6(c), 4 (June 1934).

For the purpose of determining entitlement benefits, the term 
"child of the veteran" means an unmarried person who is a 
legitimate child who is under the age of 18 years, or who, before 
reaching the age of 18 years, became permanently incapable of 
self-support, or who, after reaching the age of 18 years and 
until completion of education or training (but not after reaching 
the age of 23 years) is pursuing a course of instruction at an 
approved educational institution.  38 U.S.C.A. § 101(4)(A); 38 
C.F.R. § 3.57.  In this case, the Veteran's children were born on 
November [redacted], 1999 and June [redacted], 2001, respectively, and, thus, are 
under the age of 18.  

The appellant filed a claim for an apportionment of the Veteran's 
compensation benefits on behalf of their children in September 
2007 asserting that the Veteran was not in compliance with court 
orders to pay child support.  In November 2007, the appellant 
completed a VA Form 21-0788, Information Regarding Apportionment 
of Beneficiary's Award, and reported that she received no income.  
She also did not report any monthly expenses.  In an attached 
statement, she indicated that the Veteran was not in compliance 
with a Court order to pay $500 per month in child support.  
However, she did not provide any Court documentation.  Along with 
her notice of disagreement, the appellant submitted additional 
evidence, including birth certificates for the two children, a 
2007 federal income tax return, which showed that her total 
income was $1,841.00, and a handwritten statement of monthly 
living expenses, which she indicated totaled $481.92.  However, 
when adding the numbers given, the total actually appears to be 
$526.92 .  She also indicated that she had annual expenses 
totaling $519.07.  However, she did not separate out her expenses 
from that of her children.  

Subsequently, in a June 2009 statement, she indicated that the 
Veteran paid a small of amount of child support, $600.00 total, 
for his two minor children.  She also submitted another VA Form 
21-0788, Information Regarding Apportionment of Beneficiary's 
Award.  With respect to her monthly income, she reported 
receiving $337.92 in gross wages, $600.00 in child support, and 
$259.00 in food stamps for a total of $1196.92.  Under net worth, 
she also provided that she had $85.67 in a bank account, $2000.00 
in real property for her automobile, and $59,500.00 in other 
property for her home.  With respect to her expenses, she 
reported spending $86.33 in food for herself, $172.66 ($86.33 
each) in food for her children, $48.35 in utilities for herself, 
$96.70 ($48.35 each) in utilities for her children, $149.00 in 
telephone, $49.63 in clothing for herself, $111.01 total in 
clothing for her children, $201.65 in medical expenses for 
herself, $47.49 total in school expenses, $62.50 in home 
insurance, and $50.00 in auto insurance.  Her total expenses 
including herself and her children were $1075.77.   Thus, her 
monthly income exceeded her expenses by $121.15.  The appellant 
has also submitted documentation of pay, which appeared to 
indicate that from April 2, 2008 to December 31, 2008, she 
received $3271.66; and from January 1, 2009 to May 31, 2009, she 
received $1535.18.  

Despite requests from the RO, the Veteran has not submitted any 
information concerning his income and expenses.  However, the 
record shows that effective, December 1, 2007, the Veteran was 
receiving compensation at the 60 percent disability rate as 
single veteran with no dependents in the amount of $921.00.  
Effective December, 1, 2008, this amount was increased to $974.00 
for cost of living increase.  There has been no cost of living 
increase since that date.  The evidence does not indicate whether 
the Veteran has any other source of income.  

The Board has considered the evidence of record and the 
contentions of the appellant, but finds that the evidence of 
record does not support apportionment to the appellant on the 
behalf of the Veteran's children.  The appellant has not 
submitted any persuasive evidence that the Veteran is not 
reasonably discharging his responsibility for the support of his 
children.  She has not supported her claim with copies of any 
court orders or any other evidence of delinquency in making any 
support payments.  Significantly, the most recent information 
from the appellant indicated that the Veteran was paying $600.00 
monthly in child support, which is over half of what he is 
receiving in VA compensation benefits.  The evidence also 
indicated that her income exceeded her expenses by $121.15.  
Further, the Board notes that a portion of the reported expenses 
also pertain to the appellant, who is not eligible for 
apportionment.  While expenses such as utilities, food, medicine, 
car, insurance, phone do pertain to the Veteran's children, such 
expenses are also allotted to the appellant, thus in fact the 
total expenses reported would be reduced by her share.  

Based on a review of information of record, the Board has 
balanced the appellant's need with the income of the Veteran, and 
finds that an apportionment from his VA benefits is not 
warranted.  It appears that the Veteran is reasonably discharging 
his support obligations.  There is no persuasive evidence that 
any special circumstances exist to otherwise grant an 
apportionment.  Moreover, although the Veteran has not submitted 
any income and expense information, there is no indication based 
on the record that the Veteran has any other source of income 
other than his compensation.   

Thus, while sympathetic to the appellant's contentions, the Board 
finds that the appellant's entitlement to an apportionment of the 
Veteran's compensation benefits has not been established.  
Accordingly, the Board finds that an apportionment of the 
Veteran's compensation benefits for children in the appellant's 
custody is not warranted.  38 U.S.C.A. § 5307; 38 C.F.R. §§ 
3.450, 3.451.


ORDER

An apportionment of the Veteran's compensation benefits on behalf 
of his children is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


